12-23616-rdd    Doc 316     Filed 11/29/19    Entered 11/29/19 14:49:46          Main Document
                                             Pg 1 of 2

                                                                           700 Post Road, Suite 237
                                                                           Scarsdale, New York 10583
                                                                           (914) 401-9500 • www.kacllp.com




                                             November 29, 2019

Via CM/ECF System

Honorable Robert D. Drain
United States Bankruptcy Judge
U.S.B.C., Southern District of New York
300 Quarropas Street
White Plains, New York 10601


       Re:     In re Mosdos Chofetz Chaim, Inc., Chapter 11 Debtor
               S.D.N.Y. Case No. 12-23616 (RDD)


Dear Honorable Judge Drain,

       Please be advised that this firm has been retained by Rabbi Mayer Zaks (“Rabbi Mayer”),
President, Dean and Headmaster of the above referenced Debtor, Mosodos Chofetz Chaim, Inc.
(the “Debtor”)

        This letter is written to request an immediate and emergency hearing in the above
captioned Chapter 11 proceeding. Additionally, I ask the Court to not close this matter and allow
further briefing, including supporting documentary evidence, after the Thanksgiving Holiday
weekend.

        It has recently been discovered and revealed that Rabbi Mayer’s brother, Aryeh Zaks
(“Aryrh”) has engaged in self-dealing and theft of assets of the Debtor without any authority from
the Debtor’s board, any authority from this Court, and without any authority from the Attorney
General’s Office. In direct violation of the Confirmation Order entered in this Chapter 11 Case on
October 2, 2019 [Docket No. 308], Aryeh has conveyed and transferred the deed to the Property
owned by the Debtor (valued in excess of $30 million, and having over $20 million in equity) to
an entity owned and/or controlled by himself. This deed transfer was done (i) without board
approval of the Debtor, (ii) without Bankruptcy Court approval pursuant to Section 363 of the
Bankruptcy Code as required under the Confirmation Order, and (iii) without approval by the NYS
Attorney General, also as required under the Confirmation Order. Further to scheme to steal the
equity in the Property, Aryeh orchestrated the assignment of the secured TBG Radin Claim to
Shem Olem, LLC, another entity he owns and/or controls, and thereafter orchestrated a refinance
of the Property with a discounted payoff on the TBG Radin Claim to extract equity from the
Property. Lastly, it is believed that Aryeh has also stolen Debtor money from various Debtor bank
accounts and intends to steal the upcoming rental income due December 1, 2019.
12-23616-rdd    Doc 316      Filed 11/29/19    Entered 11/29/19 14:49:46        Main Document
                                              Pg 2 of 2
Honorable Robert D. Drain
United States Bankruptcy Judge
November 29, 2019
Page 2


       All of Aryeh’s action have been without knowledge or permission of the Debtor’s board;
he has gone rogue and is stealing assets from the Debtor, a non-profit religious organization, for
his own pecuniary benefit, treating the Debtor as if it were his personal property and pocketbook.

         This firm is preparing a motion which will outline all of the statements set forth in this
letter, with documentary proof. However, given the appalling, contemptuous, and fraudulent
actions that Aryeh has engaged in that Rabbi Meyer has been able to uncover, it is crucial that an
emergency hearing be scheduled so that the appropriate relief may be granted before Aryeh is able
to commit more contemptuous and fraudulent actions, to immediately remove Aryeh from any
affiliation with the Debtor, and to reverse all of Aryeh’s self-dealing transactions.

        Upon your Honor’s review of this letter, please have your Chambers contact the
undersigned with a hearing date. Thank you in advance for your attention and assistance with this
matter.

                                              Respectfully submitted,




                                              Julie Cvek Curley


JCC/
